Citation Nr: 0529121	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus, higher than 10 
percent before October 19, 2004, and higher than 30 percent 
from October 19, 2004.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
October 1945.  He also served a second period of active duty 
until retirement from service in 1961.  The exact dates of 
the second period of service are not verified; however, the 
record contains information to the effect that his second 
period of active military service began in June 1947 and 
ended in August 1961.      

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
diabetes and eye disability, and an increased rating for pes 
planus, then evaluated as 10 percent disabling.  The veteran 
perfected an appeal to the Board on the three issues listed 
on the title page of this decision.  

During the appeal period, in an August 2005 rating decision, 
the RO increased the rating for pes planus to 30 percent 
effective October 19, 2004, the date of the VA compensation 
and pension medical (C&P) examination, the results from which 
served as the basis for the RO's favorable rating action.  
Notwithstanding this favorable action, unless expressly 
stated otherwise, the veteran is presumed to be seeking the 
maximum benefit permissible under the law.  As such, to the 
extent that such benefit has not been awarded, the increased 
rating claim remains pending on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).   

In September 2005, the veteran and his wife testified in 
person before the undersigned Veterans Law Judge of the 
Board, sitting in Montgomery, Alabama.  The hearing 
transcript is of record.

On October 19, 2005, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.

The issues of service connection for diabetes mellitus and 
bilateral eye disability are REMANDED to the RO for further 
evidentiary development via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.   


FINDINGS OF FACT

1.  Bilateral pes planus was manifested by symptoms and 
manifestations no greater than moderate, with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, for the 
period through October 18, 2004.

2.  Bilateral pes planus has been moderate to moderately 
severe and manifested by complaints primarily of foot pain, 
particularly along the flattened arches, as well as 
fatigability; but no more than by marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities, for the period from 
October 19, 2004.  

3.  Bilateral pes planus has not been so severe or so 
pronounced that there is marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances.




CONCLUSION OF LAW

Criteria for a disability evaluation higher than 10 percent 
before October 19, 2004, and 30 percent from October 19, 
2004, for service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation - Pes Planus

Applicable Law - Increased Evaluation for Pes Planus

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of a disability also includes 
consideration of the functional impairment of the ability to 
engage in ordinary activities, including employment, and the 
effect of pain on functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, then the claim is allowed.  
Id.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Rather, the 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.

As for rating criteria for pes planus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005) provides for severe pes planus, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities, 
20 and 30 percent ratings (unilateral and bilateral, 
respectively).  For pronounced pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shows or appliance, 30 and 50 percent ratings (unilateral and 
bilateral, respectively) are assigned.

Analysis 

Service connection has been in effect for bilateral pes 
planus for many decades based upon manifestation thereof 
during the first period of service.  The veteran's 
compensation was terminated upon his reentry into active 
military service; the 10 percent rating for bilateral pes 
planus was reinstated from June 1997, based upon the 
veteran's statement received in that month to the effect that 
his military service had ended in August 1961.  

The veteran has appealed the September 2001 rating decision 
that continued the 10 percent rating for bilateral pes 
planus.  More recently, the rating assigned for pes planus 
was increased from 10 to 30 percent effective October 19, 
2004, the date of the VA C&P medical examination, the 
findings from which served as the basis for the RO's August 
2005 favorable rating action.  Therefore, the Board will 
consider whether a rating higher than 10 percent may be 
assigned before October 19, 2004, and whether a rating higher 
than 30 percent may be assigned thereafter.    

As the instant appeal is not one stemming from an initial 
compensable rating assigned for pes planus coincident to the 
grant of service connection, the present level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Accordingly, the Board's focus is primarily on the current 
extent of pes planus and functional limitations caused 
thereby.  Nonetheless, in this particular case, the Board 
notes, again, that the increase to 30 percent effective 
October 19, 2004 is that assigned by the RO.  The Board has 
an obligation to review the entire record, and in this case, 
evidence dated in particular March 28, 2001 (the date on 
which the increased rating claim was filed) forward, and has 
done so, bearing in mind that the Board's review is de novo 
notwithstanding the RO's determination.  Thus, the Board is 
open to the possibility that a 30 percent rating (or higher) 
might be supported, and if so, might not be restricted to 
begin on October 19, 2004.  As such, the Board has 
characterized the specific issue before the Board as to pes 
planus as stated in the title page of this decision.  

That said, overall, based upon a review of the whole record, 
the Board does not find that ratings higher than the 10 and 
30 percent ratings assigned by the RO are warranted for pes 
planus.  The pes planus disability is no doubt significant, 
as indicated by the findings in the October 2004 VA C&P 
examination report.  In particular, the report notes 
occasional swelling and stiffness, and painful feet, with 
pain most problematic along the flattened arches, and the 
veteran's complaints of fatigability after about five minutes 
after ambulation or standing.  Being off his feet alleviates 
symptoms.  The veteran reported that use of orthotics, too, 
is helpful.  While there was "overpronation" (right 
slightly more so than the left) and tenderness of the arches, 
he had no edema or instability, according to the examination 
report.  He does not have tender Achilles tendons and there 
is "no clear change in [the veteran's] Achilles tendon 
alignment" upon weightbearing and nonweightbearing.  At the 
hearing, the veteran testified as to frequent fatigability; 
his wife testified that she performs routine household chores 
herself because of her husband's limited mobility.             

However, the veteran's pes planus is not so serious and so 
pronounced such that the veteran has marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, or spasms along the Achilles tendon, 
required for a 50 percent schedular rating, the highest 
permissible under Diagnostic Code 5276, and is thus reserved 
for extreme cases of symptomatic flatfoot deformity, the 
symptoms of which are not relieved by orthotic devices or 
shoe inserts.  Here, the veteran has not had special 
procedures or treatment due to severe flatfoot symptoms (like 
surgery - see C&P examination report), other than orthotics, 
which reportedly do help alleviate flatfoot symptoms.  The 
C&P examiner characterized the extent of pes planus, although 
productive of pain, as "moderate" and "somewhat" 
debilitating.    

The Board acknowledges that some of the complaints concerning 
the lower extremities, including the feet, apparently are not 
due to pes planus alone.  More specifically, the veteran does 
use a cane for ambulation, which appears to be due, at least 
in part, to unsteady gait due to peripheral vascular disease 
and peripheral neuropathy.  The C&P examiner said in her 
October 2004 report: "[The veteran] has a mild diabetic 
neuropathy status post cerebrovascular accident with left-
sided weakness and peripheral vascular disease.  He does 
report some claudication and he has cramping of his calves 
during ambulation of an incline.  This is due to his 
peripheral vascular disease and not related to his flat feet.  
In addition, his tingling of his feet and a certain degree of 
numbness are due to his diabetic neuropathy and not to his 
flat feet."  Diabetic neuropathy, as well as gait 
disturbance post cerebrovascular accident, also are 
documented in various private medical records dated within 
the last several years.  See, e.g., Northeast Alabama 
Regional Medical Center records.  Neuropathy, "with pain and 
burning in both feet," also is documented in the June 2001 
C&P examination report performed in connection with another 
claim (diabetes), which the subject of the remand order 
below.             

While the discussion in the preceding paragraphs are most 
pertinent with respect to the issue of the RO's assignment of 
a 30 percent rating effective October 19, 2004, the Board has 
reviewed the record concerning pes planus from March 2001 up 
to the performance of the October 2004 C&P examination to 
determine whether a rating higher than 10 percent is 
warranted for this period.  It does not find adequate 
evidence to warrant such an increase.  In this connection, it 
is particularly relevant that, other than filing of the March 
2001 informal increased rating claim and written statements 
as to how pes planus and various lower extremity symptoms 
(again, which presumably include vascular disease and 
neuropathy symptoms not wholly attributable to flat feet 
alone) adversely affect his daily life, the veteran did not 
submit any medical evidence showing worsened symptoms beyond 
those commensurate to a 10 percent rating under Diagnostic 
Code 5276, even though he was notified that he could supply 
VA with such evidence (discussed in more detail in Section 
II).  Various private medical records were associated with 
the claims file during the appeal, but they all concern 
treatment for diabetes, diabetic retinopathy, and other 
problems apparently unrelated to pes planus.  Thus, while the 
Board has considered the assignment of an increase during the 
first period (March 2001 to October 2004), it does not find 
adequate evidentiary basis to do so.  More precisely, the 
Board must find, for the next higher rating of 30 percent 
(bilateral) for the period from March 2001 to October 2004, 
objective (based upon medical findings) evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  
The record does not present such evidence.      

Based upon all of the above considerations, the Board finds 
that the preponderance of the evidence is against the 
assignment of higher ratings for bilateral pes planus for the 
period from March 2001 forward than as assigned by the RO, 
and as such, does not apply the benefit-of-reasonable doubt 
rule.  The evidence as a whole presents a disability picture 
during this period most accurately characterized as moderate, 
with pain exacerbating the disability at times, but not so 
significant or severe so as to warrant staged ratings even 
higher than those already in effect, or such that devices 
like orthotics are not helpful.  Further, at least some of 
the complaints related to the lower extremities, including 
the feet, appear to be unrelated to the service-connected 
foot disability, as least based on the current record 
(although they may be the subject of service connection of 
other disability or disabilities at some point - see remand 
order below).  



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2005), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2004 letter, the RO 
notified the veteran that, basically, the evidence must show 
that pes planus symptoms have worsened before a higher rating 
is assigned.  The Statement of the Case (SOC) and 
Supplemental SOC (SSOC) also addressed the specific 
diagnostic criteria applicable to pes planus, and explained 
why a favorable resolution is not warranted (with respect to 
the SSOC, why a rating even higher than 30 percent is not 
warranted).  The June 2004 letter also explained that, if the 
veteran provides information about the sources of evidence or 
information pertinent to the claim, to include employers, and 
records from other federal agencies or local or state 
governments, then VA would make reasonable efforts to obtain 
the records from the sources identified.  He was further 
advised that, notwithstanding VA's duty to assist in claim 
development, he ultimately bears responsibility to ensure his 
claim is adequately substantiated.  As for the "fourth 
element," the SSOC included the text of 38 C.F.R. § 3.159, 
which provides, in part, that VA must inquire the claimant to 
submit any evidence in his or her possession that is 
pertinent to the claim.

The Board acknowledges that full VCAA notice was given during 
the appeal period, after the issuance of the unfavorable 
rating decision being appealed.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

During the appeal period, the veteran received full notice of 
his rights and VA obligations under VCAA.  He was told what 
VA must do to assist in claim development, and what he is 
responsible for supplying if he desires VA assistance.  He 
was told that he could submit any evidence on his own if he 
had any.  To the extent that he did respond with records of 
private doctors, the submitted records pertain to diabetes, 
neuropathy, retinopathy, and other ailments apparently 
unrelated to the current extent of pes planus.  Even after he 
was sent an SSOC in August 2005 and notified of an additional 
60 days to comment on the pes planus claim, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  While he did 
submit additional records in September 2005 (with a written 
waiver of his right to initial RO review), these records 
concern the issues being remanded.  The Board also has 
reviewed the September 2005 Board hearing testimony and the 
veteran's handwritten statement received in October 2005; 
these items do not raise a basis for further evidentiary 
development on the pes planus claim.


Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOC, duty-to-assist letter, as well 
as the unfavorable rating decision, why an even higher 
schedular rating is not warranted.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA medical records, hearing testimony, 
the veteran's written statements submitted to support the 
claim, and C&P examination results.  Again, despite 
appropriate notice during the appeal that the veteran could 
submit missing evidence on his own or ask VA to assist him in 
obtaining missing evidence, he did not do so with respect to 
the pes planus increased rating claim.  Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.     


ORDER

An increased disability evaluation for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling, is denied.


REMAND

Having reviewed the entire record in this case, including the 
September 2005 hearing transcript, the Board finds that 
further development is needed before a decision can be issued 
on the merits of the claim of entitlement to service 
connection for diabetes and bilateral eye disability.  
Further development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005), are met.  The specific bases for remand are 
set forth below.

First of all, the Board notes, as has the RO, that diabetes 
(or even symptomatology typically associated with diabetes 
like abnormal blood sugar levels) is not documented in the 
service medical records.  The veteran, too, seems to have 
conceded this point, as indicated in various written 
statements submitted in support of the claim.  His key 
contention seems to be that, because he had been examined 
numerous times in service and found to have defective vision, 
and he now has diabetic retinopathy, he likely had developed 
diabetes in service even though his diabetes was not 
recognized as such in service, or even within one year after 
discharge from service (presumptive service connection under 
38 C.F.R. §§ 3.307, 3.309).  See, e.g., statement in VA Form 
9; Board hearing testimony in pp. 7-11 of transcript.  
(Private medical records, e.g., May 2001 report of Dr. K. 
Keys, do document a diagnosis of diabetic retinopathy.)

The Board has reviewed the veteran's service medical records, 
and does note the presence of numerous vision examination 
test records dated in 1952 and 1958-59.  Also significant are 
the October 1939 enlistment medical examination report, which 
documents bilateral "20/20" vision, and the February 1961 
retirement medical history report, which reflects the 
veteran's report of having, or having had, "eye trouble" 
and use of eyeglasses.  Included in the latter are typed 
entries, apparently made by a medical examiner, as to 
defective right eye distance vision and defective bilateral 
near vision.  In this connection, while the veteran 
apparently did have a brief gap in time between the first and 
second active duty periods, given the lengthy duration of 
service, the possibility that diabetes and associated vision 
problems may be of the type that develop gradually and become 
evident over time, vision examination results dated in the 
1950s, and clear notation in February 1961 as to defective 
vision, the Board does not find that the gap adversely 
affects the veteran's position at this juncture on the issue 
of possible incurrence of diabetes and any associated vision 
problems during active duty.      

Further on diabetes, the Board notes the veteran's statement 
in VA Form 9, dated in June 2003, and during the June 2001 VA 
C&P examination that he was diagnosed with diabetes some 35 
years ago (he does not name the doctor, and, in any event, 
record of such diagnosis, if any, may no longer be available 
due to their age), which would have been in or around 1968, 
well after the one-year presumptive period.  Notwithstanding 
the apparent lack of a definite diagnosis of diabetes within 
the presumptive period, again, the Board is open to the 
possibility that, even if diagnosed outside of the 
presumptive period, diabetes could have developed over time, 
and that in-service notation of vision problems might be 
evidence of manifestation thereof.  The discussion above and 
the basis for this remand are precisely due to the Board's 
recognition of such a possibility and to afford the veteran 
every reasonable opportunity to substantiate his claim.  

Further on the issue of date of onset of diabetes, the Board 
acknowledges the veteran's position that because private 
medical records do reflect notation of "longstanding" 
diabetic neuropathy (Dr. Keys' May 2001 report) and 
likelihood that diabetes had its onset in service (Dr. Keys' 
November 2002 report; Dr. Black's October 2002 report), 
service connection should now be granted.  By deferring a 
decision in this claim, the Board is not stating that these 
records carry no weight, as they are material to both the 
diabetes and eye disability claims, and should be considered 
as part of the total record when a decision on the merits is 
rendered.  At the juncture, however, the Board finds these 
records insufficient for the purposes of a merits decision as 
to either issue.  

Based upon the above considerations, the two issues - service 
connection for diabetes mellitus and eye disability - seem to 
be inextricably linked within the context of this case.  As 
such, further medical examination is warranted to determine, 
in particular, the approximate date of onset of diabetes, and 
whether the veteran's claimed eye disability, namely diabetic 
retinopathy, is related to diabetes if diabetes is determined 
to have become manifested during active duty.

Further, by focusing upon diabetic retinopathy, the Board is 
not restricting the evaluation of the eye disability claim to 
diabetic retinopathy.  It has done so as the record - other 
than service medical records documenting defective vision - 
does not reflect a different diagnosis as to present eye 
condition, and the veteran himself has focused his claim upon 
a link between diabetes and retinopathy.  To the extent that 
the veteran might have another eye disorder not yet 
diagnosed, such evidence could result from the C&P 
examination ordered on remand.  

Finally, a September 1959 service medical record noting 
"neuropathy involving nerves of great toe" is acknowledged.  
Given that service connection is in effect for pes planus and 
the veteran's various complaints about his lower extremities, 
to some extent, overlap between pes planus and diabetic 
neuropathy, it is not clear at this point the specific 
significance of the 1959 notation.  It could be evidence 
related to manifestation of diabetes, or the service-
connected foot disability, or both.  Furthermore, recent 
medical evidence suggests there might be some relationship 
between neuropathy and cardiovascular incident resulting in 
"left-sided weakness and peripheral vascular disease."  See 
October 2004 C&P report; see also June 2004 Northeast Alabama 
Regional Medical Center electromyography and nerve conduction 
study report documenting weakness in extremities and gait 
disturbance status post cerebrovascular accident.  All of 
this evidence should be considered when C&P examination(s) 
is/are conducted on remand and their significance, if any, 
should be addressed in the examination report(s).    
  
Based upon the above, the Board finds that a deferment of a 
decision on the merits of this claim is the appropriate 
disposition of this claim pending the performance of C&P 
examination(s), to enable VA to have before it the necessary 
etiological nexus opinion(s) specific to the disabilities 
claimed.  The examination(s) should be performed after any 
additional records pertinent to the claim are obtained and 
associated with the claims file.

The claim is therefore REMANDED for the following actions, 
after which the RO should undertake de novo review of the 
claim:  

1.  Verify the dates of the veteran's 
second period of active military service.

2.  Obtain any additional service medical 
records.

3.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the diabetes 
and eye disability claim that he has in 
his possession.  He also should identify 
any new source(s) of records pertinent to 
the claim but not currently in the claims 
file.  Ask him specifically to name any 
private doctor who treated or tested him 
for eye/vision problems or diabetes and 
whose records are not in the claims file.  
Assist the veteran in obtaining any such 
records consistent with VCAA.  Associate 
any records obtained with the claims 
folder.    

4.  The record includes outpatient 
treatment records from a VA medical 
facility.  Ensure that any VA clinical 
records not currently in the claims file 
and documenting more recent treatment 
and/or testing are obtained and 
associated with the file.

5.  In a statement received in December 
1998, the veteran reported that he was 
treated by Dr. LaFleur, a private 
physician, who reportedly treated him for 
diabetes and diabetic neuropathy.  Dr. 
LaFleur's treatment and/or testing 
records do not appear to be in the claims 
file and an attempt should be made on 
remand to obtain them.   

6.  After completing the above, and 
obtaining as many additional records as 
is reasonably possible consistent with 
the above remand directives and VCAA, 
schedule the veteran for VA C&P 
examination(s) by medical doctor(s) 
appropriate to the issues on appeal.  The 
physician(s) should examine the veteran, 
conduct any appropriate diagnostic 
testing, review the veteran's medical 
history as documented in the claims file 
and this remand order, and then issue 
written report(s) addressing the 
following: 

The examiner(s) should specify what eye 
disorder(s) the veteran has, and, as 
well, whether the veteran has diabetes.  
If he has diabetes, an opinion should be 
given as to whether diabetes is 
etiologically related to service, and, to 
the extent possible, the approximate date 
of onset of diabetes.  The examiner 
should also state whether the eye 
disorder is due to diabetes.  Any opinion 
on etiological link should be expressed 
in terms of whether diabetes or eye 
disability is at least as likely as not 
(by a probability of 50 percent), less 
likely than not (by a probability less 
than 50 percent), or more likely than not 
(by a probability higher than 50 percent) 
related to active duty.   

The examiner(s) is/are expressly 
requested to review the claims folder and 
this remand order in its entirety before 
issuing examination report(s).  The 
report(s) should reflect a notation that 
such review was completed.   
 
Associate with the claims folder the 
examiner's (or examiners') written 
report(s), along with reports of any 
diagnostic testing conducted in 
connection with the examination(s).  

7.  After completing the above, review 
the entire file, including all evidence 
and information associated with the file 
after the issuance of the August 2005 
Supplemental Statement of the Case 
(SSOC), and then readjudicate the claim.  
If it is determined that a favorable 
resolution of the claim is not in order, 
then issue an updated SSOC and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond with respect to the 
issues of diabetes and eye disability, but has the right to 
submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


